FILED
                            NOT FOR PUBLICATION                             JUL 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DOROTHY CALABRESE, M.D.,                         No. 09-56553

              Plaintiff - Appellant,             D.C. No. 8:09-cv-00363-CJC-
                                                 RNB
  and

BEVERLY MEYER,                                   MEMORANDUM **

              Plaintiff,

  v.

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES,*

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding




        *
             Kathleen Sebelius is substituted for her predecessor, Charles E.
Johnson, as Secretary of the Department of Health and Human Services under Fed.
R. App. P. 43(c)(2).

        **   This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted July 12, 2011 ***

Before:         SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

      Dorothy Calabrese, M.D., appeals pro se from the district court’s order

dismissing her action alleging equal protection violations based on defendant’s

denial of Medicare reimbursements for food allergy testing and antigen

immunotherapy. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Uhm v. Humana, Inc., 620 F.3d 1134, 1139-40 (9th Cir. 2010). We may

affirm on any ground supported by the record, Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

      The district court properly dismissed the action because, to the extent that

Calabrese exhausted her administrative remedies, she failed to state an equal

protection claim. See Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 601-03 (2008)

(addressing “class of one” equal protection claim); Weinberger v. Salfi, 422 U.S.

749, 769-70 (1975) (addressing class-based equal protection claim).

      Calabrese’s remaining contentions are unpersuasive.

      AFFIRMED.




          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Calabrese’s
request for oral argument is denied.

                                          2                                     09-56553